


EXHBIT 10.2




COMMITMENT INCREASE AMENDMENT AGREEMENT
THIS COMMITMENT INCREASE AMENDMENT AGREEMENT, effective as of November 30, 2015
(this “Agreement”), is by and among GRIFFIN-AMERICAN HEALTHCARE REIT III
HOLDINGS, LP, a Delaware limited partnership (the “Borrower”), GRIFFIN-AMERICAN
HEALTHCARE REIT III, INC., a Maryland corporation (the “Parent”), the Subsidiary
Guarantors identified on the signature pages hereto, the Lenders identified on
the signature pages hereto and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.
W I T N E S S E T H
WHEREAS, a $60,000,000 (which amount may be increased to the amount of
$350,000,000) credit facility was established pursuant to that Credit Agreement
dated as of August 18, 2014 (as amended and modified, the “Credit Agreement”)
among the Borrower, the Parent, certain subsidiaries of the Parent identified
therein as Guarantors, the Lenders identified therein and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer;
WHEREAS, the Borrower has requested an increase in the Aggregate Revolving
Committed Amount in an aggregate amount equal to $140,000,000 pursuant to the
provisions of Section 2.01(d) of the Credit Agreement (the “Commitment
Increase”), which increase shall be effective to and including February 29,
2015, and thereafter shall be automatically reduced to $60,000,000 (the
“Commitment Decrease”);
WHEREAS, the Lenders party to this Agreement have agreed to provide the
Commitment Increase on the terms and conditions provided herein;
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:
Section 1.    Definitions. Capitalized terms used but not otherwise defined
herein shall have the meanings provided in the Credit Agreement. Section
references are to sections and subsections in the Credit Agreement.
Section 2.    Changes in the Aggregate Revolving Committed Amount. Subject to
the terms and conditions provided herein, the Aggregate Revolving Committed
Amount is hereby modified and the Credit Agreement is modified in the following
respects.
2.1    Section 2.01(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
(a)    Revolving Loans. During the Commitment Period, each Lender severally
agrees to make revolving credit loans (the “Revolving Loans”) to the Borrower on
any Business Day; provided that after giving effect to any such Revolving Loan,
(i) with regard to the Lenders collectively, the aggregate outstanding principal
amount of Revolving Obligations shall not exceed (x) SIXTY MILLION DOLLARS
($60,000,000) from the Closing Date to and including November 29, 2015, (y) TWO
HUNDRED MILLION DOLLARS ($200,000,000) from November 30, 2015 to and including
February 29, 2016, and (z) SIXTY MILLION DOLLARS ($60,000,000) from March 1,
2016 and thereafter (as increased or decreased from time to time pursuant to
this Credit Agreement,




--------------------------------------------------------------------------------




the “Aggregate Revolving Committed Amount”) and (ii) with regard to each Lender
individually, such Lender’s Revolving Commitment Percentage of Revolving
Obligations shall not exceed its respective Revolving Committed Amount.
Revolving Loans may consist of Base Rate Loans, Eurodollar Loans, or a
combination thereof, as provided herein, and may be repaid and reborrowed in
accordance with the provisions hereof.
2.3    Schedule 2.01 to the Credit Agreement is hereby amended and restated in
its entirety in the form attached hereto as Annex I.
Section 3.    Representations and Warranties. Each of the Credit Parties hereby
represents and warrants that:
3.1    It has full power and authority, and has taken all action necessary, to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby.
3.2    It has executed and delivered this Agreement and this Agreement
constitutes a legal, valid and binding obligation enforceable against it in
accordance with its terms, except to the extent that enforceability may be
limited by Debtor Relief Laws and subject to equitable principles.
3.3    The representations and warranties of the Credit Parties made in or
pursuant to the Credit Agreement and the other Credit Documents shall be true in
all material respects (except to the extent that any representation and warranty
is qualified by materiality, in which case such representation and warranty
shall be true and correct in all respects) as of the date hereof, other than
those representations and warranties which expressly relate to an earlier date,
in which case, they were true and correct in all material respects (except to
the extent that any representation and warranty is qualified by materiality, in
which case such representation and warranty shall be true and correct in all
respects) as of such earlier date.
3.4    No Default or Event of Default exists immediately before, or will exist
immediately after, giving effect to this Agreement.
Section 4.    Acknowledgment, Reaffirmation and Confirmation. Each Credit Party
(a) acknowledges and consents to all of the terms and conditions of this
Agreement, (b) affirms all of its obligations under the Credit Documents and (c)
agrees that this Agreement and all documents, agreements and instruments
executed in connection with this Agreement do not operate to reduce or discharge
such Credit Party’s obligations under the Credit Documents.
Section 5.    Lender Acknowledgment and Agreement.
5.1    Each of the Lenders acknowledge and agree to an increase and subsequent
decrease in their respective Revolving Commitments as shown on Schedule 2.01, as
revised and attached hereto.
Section 6.    Conditions Precedent. The effectiveness of this Agreement is
subject to satisfaction of all of the following conditions precedent, each in
form and substance satisfactory to the Administrative Agent and the Lenders:
6.1    Receipt by the Administrative Agent of copies of this Agreement duly
executed by the Borrower, the Parent and the Subsidiary Guarantors.




--------------------------------------------------------------------------------




6.2    Receipt by the Administrative Agent of new or amended and restated Notes
(to the extent requested by the Lenders) duly executed by the Borrower to
reflect the Commitment Increase hereunder.
6.3    Receipt of opinions of counsel, in form and substance reasonably
satisfactory to the Administrative Agent, of (i) Cox, Castle & Nicholson LLP,
special New York and Delaware counsel for the Credit Parties and (ii) Venable
LLP, special local counsel for the Credit Parties for the state of Maryland, in
each case addressed to the Administrative Agent and the Lenders.
6.4    Receipt of certificates of responsible officers or directors (as
appropriate based on the applicable jurisdiction of organization) of the Credit
Parties (i) attaching copies of the Organization Documents certified by a
secretary or assistant secretary to be true and correct as of the date hereof
(or, if such Organization Documents have not been amended, modified or
supplemented since such Organization Documents were delivered to the
Administrative Agent in connection with the closing of the Credit Agreement,
certifying that such Organization Documents have not been amended, modified or
supplemented since such delivery and remain true, correct and complete and in
full force and effect as of the date hereof), (ii) attaching copies of the
resolutions of its board of directors or managers (or analogous governing body)
approving and adopting the transactions contemplated by this Agreement, and
authorizing the execution and delivery thereof (which in each case may be
included in the resolutions approving the Credit Agreement and the transactions
contemplated thereby), certified by a secretary or assistant secretary to be
true and correct as of the date hereof; (iii) attaching an incumbency
certification identifying the responsible officers that are authorized to
execute this Agreement and related documents and to act on their behalf in
connection with this Agreement and the Credit Documents, and (iv) confirming
that no Default or Event of Default shall exist immediately before or
immediately after giving effect to this Agreement and the establishment of the
Commitment Increase hereunder.
6.5    Receipt by the Administrative Agent, for the benefit of the Lenders, of
an upfront fee in an amount equal to $105,000 in connection with this Agreement.
Section 7.    Agreement is a “Credit Document”. This Agreement is a Credit
Document and all references to a “Credit Document” in the Credit Agreement and
the other Credit Documents (including, without limitation, all such references
in the representations and warranties in the Credit Agreement and the other
Credit Documents) shall be deemed to include this Agreement.
Section 8.    Full Force and Effect. Except as modified hereby, all of the terms
and provisions of the Credit Agreement and the other Credit Documents (including
schedules and exhibits thereto) shall remain in full force and effect.
Section 9.    Expenses. The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Agreement, including the reasonable fees and
expenses of Moore & Van Allen, PLLC, and local counsel to the Administrative
Agent in the various jurisdictions where the Credit Parties are located.
Section 10.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart. Delivery by any party
hereto of an executed counterpart of this Agreement by facsimile or other
electronic imaging shall be effective as such party’s original executed
counterpart.




--------------------------------------------------------------------------------




Section 11.    Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York applicable to agreements
made and to be performed entirely within such state, without regard to conflict
of laws principles; provided that the Administrative Agent and the Lenders shall
retain all rights arising under federal law.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
BORROWER:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner

By:
/s/ Danny Prosky
Name:
Danny Prosky
Its:
President and COO







PARENT:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation

By:
/s/ Danny Prosky
Name:
Danny Prosky
Its:
President and COO





SUBSIDIARY GUARANTORS:
GAHC3 LITHONIA GA MOB, LLC, a Delaware limited liability company
By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner

By:
/s/ Danny Prosky
Name:
Danny Prosky
Its:
President and COO











--------------------------------------------------------------------------------




GAHC3 STOCKBRIDGE GA MOB, LLC, a Delaware limited liability company
By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner

By:
/s/ Danny Prosky
Name:
Danny Prosky
Its:
President and COO



GAHC3 ACWORTH GA MOB, LLC, a Delaware limited liability company
By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner

By:
/s/ Danny Prosky
Name:
Danny Prosky
Its:
President and COO



GAHC3 LEE’S SUMMIT MO MOB, LLC, a Delaware limited liability company
By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner

By:
/s/ Danny Prosky
Name:
Danny Prosky
Its:
President and COO









--------------------------------------------------------------------------------




GAHC3 WICHITA KS MOB, LLC, a Delaware limited liability company
By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner

By:
/s/ Danny Prosky
Name:
Danny Prosky
Its:
President and COO



GAHC3 DELTA VALLEY ALF PORTFOLIO, LLC, a Delaware limited liability company, its
Sole Member
By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner

By:
/s/ Danny Prosky
Name:
Danny Prosky
Its:
President and COO





GAHC3 BATESVILLE MS ALF, LLC, a Delaware limited liability company
By:
GAHC3 Delta Valley ALF Portfolio, LLC, a Delaware limited liability company, its
Sole Member

By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner

By:
/s/ Danny Prosky
Name:
Danny Prosky
Its:
President and COO







--------------------------------------------------------------------------------




GAHC3 CLEVELAND MS ALF, LLC, a Delaware limited liability company
By:
GAHC3 Delta Valley ALF Portfolio, LLC, a Delaware limited liability company, its
Sole Member

By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner

By:
/s/ Danny Prosky
Name:
Danny Prosky
Its:
President and COO



GAHC3 LONGVIEW TX MEDICAL PLAZA, LLC, a Delaware limited liability company
By:
GAHC3 East Texas MOB Portfolio, LLC, a Delaware limited liability company, its
Sole Member

By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner

By:
/s/ Danny Prosky
Name:
Danny Prosky
Its:
President and COO





--------------------------------------------------------------------------------






GAHC3 LONGVIEW TX INSTITUTE MOB, LLC, a Delaware limited liability company
By:
GAHC3 East Texas MOB Portfolio, LLC, a Delaware limited liability company, its
Sole Member

By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner

By:
/s/ Danny Prosky
Name:
Danny Prosky
Its:
President and COO

                              
GAHC3 LONGVIEW TX CSC MOB, LLC, a Delaware limited liability company
By:
GAHC3 East Texas MOB Portfolio, LLC, a Delaware limited liability company, its
Sole Member

By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner

By:
/s/ Danny Prosky
Name:
Danny Prosky
Its:
President and COO

















--------------------------------------------------------------------------------




GAHC3 LONGVIEW TX OCCUPATIONAL MOB, LLC, a Delaware limited liability company
By:
GAHC3 East Texas MOB Portfolio, LLC, a Delaware limited liability company, its
Sole Member

By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner

By:
/s/ Danny Prosky
Name:
Danny Prosky
Its:
President and COO



GAHC3 LONGVIEW TX OUTPATIENT MOB I, LLC, a Delaware limited liability company
By:
GAHC3 East Texas MOB Portfolio, LLC, a Delaware limited liability company, its
Sole Member

By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner

By:
/s/ Danny Prosky
Name:
Danny Prosky
Its:
President and COO















--------------------------------------------------------------------------------




GAHC3 LONGVIEW TX OUTPATIENT MOB II, LLC, a Delaware limited liability company
By:
GAHC3 East Texas MOB Portfolio, LLC, a Delaware limited liability company, its
Sole Member

By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner

By:
/s/ Danny Prosky
Name:
Danny Prosky
Its:
President and COO



GAHC3 MARSHALL TX MOB, LLC, a Delaware limited liability company
By:
GAHC3 East Texas MOB Portfolio, LLC, a Delaware limited liability company, its
Sole Member

By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner

By:
/s/ Danny Prosky
Name:
Danny Prosky
Its:
President and COO



















--------------------------------------------------------------------------------




GAHC3 SOUTHGATE KY MOB, LLC, a Delaware limited liability company
By:
GAHC3 Independence MOB Portfolio, LLC, a Delaware limited liability company, its
Sole Member

By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner

By:
/s/ Danny Prosky
Name:
Danny Prosky
Its:
President and COO



GAHC3 SOMERVILLE MA MOB, LLC, a Delaware limited liability company
By:
GAHC3 Independence MOB Portfolio, LLC, a Delaware limited liability company, its
Sole Member

By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner

By:
/s/ Danny Prosky
Name:
Danny Prosky
Its:
President and COO





--------------------------------------------------------------------------------






GAHC3 MORRISTOWN NJ MOB, LLC, a Delaware limited liability company
By:
GAHC3 Independence MOB Portfolio, LLC, a Delaware limited liability company, its
Sole Member

By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner

By:
/s/ Danny Prosky
Name:
Danny Prosky
Its:
President and COO



GAHC3 VERONA NJ MOB, LLC, a Delaware limited liability company
By:
GAHC3 Independence MOB Portfolio, LLC, a Delaware limited liability company, its
Sole Member

By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner

By:
/s/ Danny Prosky
Name:
Danny Prosky
Its:
President and COO







--------------------------------------------------------------------------------






GAHC3 BRONX NY MOB, LLC, a Delaware limited liability company
By:
GAHC3 Independence MOB Portfolio, LLC, a Delaware limited liability company, its
Sole Member

By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner

By:
/s/ Danny Prosky
Name:
Danny Prosky
Its:
President and COO





--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT AND
LENDERS:


Bank of America, N.A., as Administrative Agent
By:
/s/ Keegan Koch
Name:
Keegan Koch
Its:
SVP



Bank of America, N.A., as a Lender, L/C Issuer and Swing Line Lender
By:
/s/ Keegan Koch
Name:
Keegan Koch
Its:
SVP





KEYBANK, NATIONAL ASSOCIATION, as a Lender
By:
/s/ Brian Heagler
Name:
Brian Heagler
Its:
SVP





